Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-14 and 21-23 have been considered but are moot because Applicant’s amendments to the claims.  Meyer (US 2014/0216683) has been used for a base reference for claims 1 and 21 and claims depending thereon.  Roberts (US 2012/0079945) has been added as secondary reference for the amended limitation of claim 14.
Claim Objections
Claims 1-7 and 9-23 are objected to because of the following informalities:  
a.	Claim 1, lines 6-7 requires “a plurality of fixing members extending inwards towards a center of the louver frame.”  Does this require each of the fixing members extending inwards towards a center of the louver frame?

c.	Claim 1, lines 15-16; Claim 9, lines 16-17; Claim 16, line 4, “the respective lover frame” lacks antecedent basis and should be “a respective one of the louver frame”;
d.	Claim 1, lines 16-17; Claim 9, lines 17-18, “a respective louver” should be “a respective one of the louvers”;
e.	Claim 1, lines 17, 18-19, and 20-21; Claim 2, line 4; Claim 6, lines 10-11; Claim 9, line 18, 19-20; Claim 10, line 3, “the respective louver frame” should be “the respective one of the louver frame”;
f.	Claim 1, line 20; Claim 7, line 3; Claim 9, lines 20-21, “the respective louver” should be “the respective one of the louvers”;
g.	Claim 4, line 2 requires “a predetermined angle.”  Since the “pre-determined angle” can be any angle including 0°, did Applicant intend “non-zero pre-determined angle”?
h.	Claim 6, lines 11-12 requires “a respective pair of first fixing members”.  Did Applicant intend “each of a respective pair of second fixing members”?  
i.	Claim 6, line 13 requires “a respective pair of first fixing members”.  Did Applicant intend “each of a respective pair of second fixing members”?  
j.	Claim 9, line 25, “the louvers” should be “the respective one of the louvers”;
k.	Claim 13, line 1, “each louver system” should be ““each removable louver system”;

m.	Claim 15, lines 10-11 requires “a plurality of second fixing members . . . extending . . . toward a center of the louver frame.”  Does this require each of the second fixing members extends a center of the louver frame?
n.	Claim 20, line 3, “the respective louver” should be “a respective one of the louvers”; and
o.	Claim 21, line 7 requires “a second vertical member including a planar first side.”  See also lines 18-19 and 20-21) Did Applicant intend ““a second vertical member including a planar second side” to provide antecedence “the planar second surface” of lines 22-23?  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image1.png
    510
    445
    media_image1.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21,lines 22-23, “the planar second side surface” lacks antecedent basis.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 12, 13, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2014/0216683).
With respect to Claim 1, Meyer teaches a louver assembly (fig. 1, 10) for connection to a server cabinet (fig. 8, 24), the louver assembly comprising at least one removable louver system (10), each removable louver system comprising: a louver frame (4s) including: an opening (between 4s); a plurality of fixing members (1st fixing member – screw that allows 11 to pivot on upper-right, see ¶[0036], ll. 2-3; 2nd fixing members - ¶[0038], l. 9, stop pin in 14 just above 12) extending inwards towards a 
With respect to Claims 3-5, 12, and 13, Meyer teaches each louver frame includes: a first flange (fig. 2, left 6) extending in a first direction (fig. 2, rightwards) at the front surface the louver frame; and a second flange (fig. 2, right 6) extending in a second direction (fig. 2, leftwards) opposite the first direction at the front surface of the louver frame, the second flange being spaced apart (see fig. 2) from the first flange, and wherein the front surface of each louver frame is configured to abut (¶[0034], ll. 9-12) directly against the server cabinet (claim 3), each of the plurality of louvers are oriented nd another 10) among the plurality of removable louver systems (claim 12) and each louver system is configured to be removably attached to either an exhaust side (fig. 9, 26) of a cabinet frame of the server cabinet for directing air flow away (32) from the server cabinet or an intake side (fig. 8, near side of 24) of the cabinet frame for directing air flow into (31) the server cabinet (claim 13).  
With respect to Claim 21, Meyer teaches a louver assembly (fig. 1, 10) for connection to a server cabinet (fig. 8, 24), the louver assembly comprising at least one removable louver system (10), each removable louver system comprising: a louver frame (fig. 1, 4s and upper and lowest 11s) having a substantially rectangular profile (see fig. 1) and including: a central opening m(fig. 1, between 4s and upper and lowest 11s); a first vertical member (fig. 1, left 4) including a planar first side surface (fig. 1, inner side of left 4) defining an interior surface fig. 1, inner side of left 4) of the first 
With respect to Claim 23, Meyer further teaches each of the plurality of louvers has a width (fig. 1, overall width across 4) extending (see fig. 1) substantially an entire width (width between 4s) between the first vertical member and the second vertical member of the louver frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer (US 2014/0216683) and Classen (US 8,009,430).
Meyer discloses the claimed invention including the at least one connector of each removable louver system includes a plurality of connectors (¶[0034], ll. 9-12 in 8s), and wherein the front surface of each louver frame is configured to abut (¶[0034], ll. 9-12)  directly against the server cabinet to direct air flow into (fig. 9, 31) or away (fig. 9, 32) from the server cabinet. Meyer fails to disclose each of the connectors includes a magnet attached to or embedded in a front surface of the respective louver frame.  Classen teaches the at least one connector (fig. 1, 122) of each removable louver system includes a plurality of connectors (122 on top, left & right sides), wherein each of the connectors includes a magnet (col. 5, |. 6) attached to a front surface (fig. 1, rear surface of 102) of the respective louver frame, and wherein the front surface of each louver frame is configured to abut directly (see fig. 1) against the server cabinet (104) to direct air flow into (see fig. 1) or away (see fig. 3) from the server cabinet. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Meyer with the magnetic connectors of 
Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer (US 2014/0216683) and Roberts (US 2012/0079945).
Meyer discloses the claimed invention except foreach louver frame is comprised of a one-piece molded material and each of the at least one connector is embedded into the respective louver frame. Roberts teaches each louver frame (fig. 1, 28) is comprised of a one-piece molded material (¶[0023], ll. 1-2, “molded” is a process that is interpreted as a process-by-product limitation in a product claim denoting the structure of a one-piece construction) and each of the at least one connector (30) is embedded (¶[0023], l. 9) into the respective louver frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the frame and connectors of Roberts for that of Meyer for the purpose of manufacturing the frame by an economical injection molding process and to allow the frame to be “quickly and easily attached to and removed” (¶[0023]., ll. 10-11).
Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Meyer (US 2014/0216683) and Huang (US 4,583,454).
Meyer discloses the claimed invention except for at least one louver among the plurality of louvers of each removable louver system includes baffles in the form of openings for enhancing air flow through the removable louver system. Huang teaches at least one louver (fig. 2, 44) among the plurality of louvers (44s) of each removable louver system (24) includes baffles (fig. 4, 48) in the form of openings for enhancing air flow through the removable louver system. It would have been obvious to 
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Yeh (US 8,555,591), Roberts (US 2012/0079945) and Casebolt (US 7,286,345).
Yeh teaches a louver assembly (fig. 1, 10) for connection to a cabinet (20), the louver assembly comprising a removable louver system (fig. 2, using 18), the louver system comprising: a louver frame (16) including a pair of opposed sidewalls (fig. 2, left & right sides of 16); a plurality of louvers (fig. 4, 22) extending between the pair of sidewalls of the louver frame, the louver frame is molded (“molded” is a process that is interpreted as a process-by-product limitation in a product claim denoting the structure of a one-piece construction, see col. 3, ll. 21-23) each of the plurality of louvers being fixed with respect to the louver frame at an inclined angle (see fig. 4) relative to a horizontal plane (bottom of fig. 1); and a plurality of connectors (18s) spaced apart from one another for removably attaching the removable louver system to an external surface (fig. 1, abutting surface of 20 against 10) of the cabinet. Yeh fails to disclose the louver frame is molded around each of the plurality of connectors to embed each of the plurality of connectors to the louver frame, and a server cabinet and the louver system is configured to be removably attached to an exhaust side of a cabinet frame of the server cabinet for directing air flow away from the server cabinet. Roberts teaches the louver frame (fig. 1, 28) is molded (¶[0023], ll. 1-2) around each of the plurality of connectors (30) to embed (¶[0023], l. 9) each of the plurality of connectors to 
Allowable Subject Matter
Claims 7, 9, and 15-20 would be allowable if rewritten or amended to overcome the claim objections(s) set forth and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that “each of the plurality of louvers is configured to slide into the respective louver frame through the rear surface of the .
Claims 9 and 15-20 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 6, 9, 15, and all claims dependent thereof patentable over art of record.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  2/24/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835